UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
IVY BROWN, et al.,                  )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                 Civil Action No. 10-2250 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On February 23, 2021, the Court issued a pretrial scheduling order

(“February 23, 2021 Order”) [Dkt. No. 365]. On April 9, 2021, the Court issued an order

(“April 9, 2021 Order”) [Dkt. No. 373] modifying certain deadlines in the February 23, 2021

Order, and on May 21, 2021, the Court issued another order (“May 21, 2021 Order”) [Dkt.

No. 376] further modifying certain deadlines in the February 23, 2021 Order. On

August 20, 2021, plaintiffs filed a Motion to Modify This Court’s Order Regarding Trial

Exhibits and Expert Trial Testimony (“Plaintiffs’ Motion to Modify”) [Dkt. No. 389], and on

August 24, 2021, the District filed a Motion to Modify Scheduling Order (“District’s Motion to

Modify”) [Dkt. No. 392].

               On September 13, 2021, the Court held a status conference with counsel to

resolve the issues relating to pretrial and trial matters raised by those motions. Having

considered the parties’ arguments and representations at the status conference, the agreements

reached by the parties at the status conference, the Joint Report Regarding the Pretrial Schedule,

Plaintiffs’ Motion for Sanctions Against the District, and the Format of the Trial [Dkt. No. 402]
recently filed by the parties, the Court’s schedule, and the continuing impact of the COVID-19

pandemic on court proceedings in this district, the Court will grant in part and deny in part each

of the motions. Accordingly, it is hereby

                ORDERED that Plaintiffs’ Motion to Modify [Dkt. No. 389] is GRANTED IN

PART AND DENIED IN PART and the District’s Motion to Modify [Dkt. No. 392] is

GRANTED IN PART AND DENIED IN PART; it is

                FURTHER ORDERED that the Court’s February 23, 2021 Order [Dkt. No. 365],

as modified by the Court’s April 9, 2021 Order [Dkt. No. 373] and the Court’s May 21, 2021

Order [Dkt. No. 376], is further modified by this Order, as set forth in the following paragraphs;

it is

                FURTHER ORDERED that the trial dates of October 4-6, 12-13, and 18-19 as set

forth in the February 23, 2021 Order [Dkt. No. 365] are VACATED; it is

                FURTHER ORDERED that the bench trial in this case will begin on

October 25, 2021, at 10:00 a.m. and will continue on October 26-27 and November 1-3, 8, 10,

15, 17, 22, and 23, or until concluded; it is

                FURTHER ORDERED that the parties shall appear via Zoom videoconference

for oral argument on Monday, October 4, 2021, at 2:00 p.m., regarding the plaintiffs’ Motion for

a Show Cause Hearing (“Sanctions Motion”) [Dkt. No. 393] and be prepared to speak to the

issue of remedies; should plaintiffs wish to convert their Sanctions Motion into a motion in

limine, they shall do so on or before Wednesday, September 22, 2021, in accordance with the

pretrial schedule set forth below; it is

                FURTHER ORDERED that the pretrial schedule is as follows:




                                                 2
 Description                                                      Deadline

 Deadline for the parties to file motions in limine               Wednesday, September 22, 2021

 Deadline for the District to share its portion of the draft      Monday, October 4, 2021
 joint pretrial statement with plaintiffs

 Deadline for the parties to file oppositions to motions in       Wednesday, October 6, 2021
 limine

 Deadline for the parties to file their joint pretrial statement Wednesday, October 13, 2021

 Deadline for the parties to exchange stamped electronic          Wednesday, October 13, 2021
 copies of their exhibits

 Deadline for the parties to file trial briefs                    Wednesday, October 13, 2021

 Deadline for the parties to file replies in support of           Wednesday, October 13, 2021
 motions in limine

 Deadline for service of trial exhibits on the Court              Friday, October 15, 2021

 Final pretrial conference                                        Monday, October 18, 2021, at
                                                                  10:00 a.m.; it is

                FURTHER ORDERED that, in view of the logistical complications discussed at

the September 13, 2021 status conference and ongoing COVID-19 concerns, at trial all fact

witnesses and counsel shall appear remotely by videoconferencing, as shall the expert witnesses

to the extent feasible; with sufficient advance notice and at the request of counsel, the Court will

permit certain expert witnesses to present their testimony in person in the courtroom; it is

                FURTHER ORDERED that plaintiffs shall produce for deposition the legal

guardians appointed for plaintiffs Dupree and McDonald on or before September 24, 2021, and

shall produce any documents that each relies upon as the basis for their knowledge in response to

deposition questions, which the District requests, as well as documents not yet produced that

each relies upon or consults in preparing their testimony for trial; it is

                FURTHER ORDERED that Jennifer Reed shall be deposed by plaintiffs on or



                                                   3
before September 28, 2021; it is

                FURTHER ORDERED that the parties shall submit to the Court their trial

exhibits as independent PDF or native files, all labelled with exhibit numbers and accompanied

by an index or table of contents, in an electronic folder to be made available on a shared drive

accessible on the internet or flash drive; it is

                FURTHER ORDERED that the parties shall provide to the Court three sets of

paper copies of their trial exhibits in three-ring notebooks, each containing a table of contents,

with the exhibits marked with exhibit numbers, separated using numbered tabs, and listed in

order on the exhibit form obtained from Courtroom Deputy Clerk Tanya Johnson

(tanya_johnson@dcd.uscourts.gov), except that copies of any native files may be provided on a

shared drive accessible on the internet or flash drive; it is

                FURTHER ORDERED that the parties shall be permitted to submit to the Court

as trial exhibits deposition designations or prior trial transcript excerpts of unavailable witnesses

only, and the Court will rule on a case-by-case basis on any objections to such exhibits; it is

                FURTHER ORDERED that, by agreement of the parties, expert witness reports

will operate as those experts’ direct testimony; it is

                FURTHER ORDERED that at trial the expert witnesses may supplement their

expert reports on direct examination only as necessary to address information that has been

produced in discovery subsequent to the issuance of their expert reports, so long as such

supplemental testimony falls within the scope of the opinions offered in the experts’ reports; and

it is




                                                   4
               FURTHER ORDERED that the parties shall not be permitted to voir dire the

expert witnesses at trial to establish their credentials to offer expert testimony.

               SO ORDERED.


                                               _______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge

DATE: September 20, 2021




                                                   5